Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 13, and 14-16 have been amended.
Rejection to claims 1-15 has been withdrawn.
Claims 1-20 are pending.

Response to Arguments
Applicants arguments filed on November 04, 2022 have been fully considered. 
With respect to the arguments of claim rejections under 35 U.S.C. 103 for claims 1-20, the argument is persuasive and therefore the USC 103 rejection is withdrawn.
With respect to the arguments of claim rejections under 35 U.S.C. 101 for claims 16-20, examiner respectfully disagrees. The filed amendment to recite “processor” does not overcome USC 101 rejection and the claim language is still directed towards software per se. Examiner suggests to amend the claim to recite “hardware processor” rather than just “processor” to overcome this rejection.

Allowable Subject Matter
Claims 1-15 have been allowed. Examiner’s reason for allowance will be noted upon allowance of the application, after the rejection of claims 16-20 under USC 101 has been overcome.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 16-20 recite “one or more sensors on compute instances in an enterprise network; an administrative console” the sensors on compute instances and administrative console recited in these claims can all be interpreted as software. Therefore, claims 16-20 are rejected under 101 because the claimed features are directed towards software per se. 


The prior arts made of record and not relied upon are considered pertinent to applicant’s
disclosure:
RENNER (US-20210342339-A1): This prior art teaches of a method to for constructing a distribution of interrelated event features. In various embodiments constructing the distribution includes: receiving a stream of events, the stream of events comprising a plurality of events; generating a query relating to the plurality of events, the query comprising condition information, the condition information defining a subset of query relevant events; processing the query relating to the plurality of events, extracting features from the plurality of events based upon the query; constructing a distribution of the features from the plurality of events based upon the query; and, analyzing the distribution of the features from the plurality of events based upon the query.
BOBRITSKY (US-10311235-B2): This prior art teaches of a method for emulating at least one resource in a host computer to a querying hosted code. The method comprises monitoring a plurality of operating system (OS) queries received from a plurality of code executed on a monitored computing unit, the plurality of OS queries are designated to an OS of the monitored computing unit, detecting among the plurality of OS queries at least one query for receiving at least one characteristic of at least one resource of the monitored computing unit among the plurality of OS queries, the at least one query is received from querying code of the plurality of code, preparing a response of the OS to the at least one query, the response comprising a false indication at least one false characteristic of the at least one resource, and sending the response to the querying code in response to the at least one query.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFAQ ALI/Examiner, Art Unit 2434                             

/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434